Title: From George Washington to Samuel Huntington, 2 January 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 2d Jany 1781
                        
                        I have been honored with your Excellency’s favor of the 21st ulto, in which Congress have been pleased to
                            refer, the propriety of granting Genl Starkes request to them, to me. His Health is undoubtedly so much impaired, that he
                            has been able to do but very little duty the preceding Campaign, and retirement, for a time, seems therefore necessary.
                            Congress will either direct his return to the Army at a certain period, or they will leave it at large, as they may judge
                            proper.
                        I beg leave to call the attention of Congress to my letter of the 28th Novemr last from
                            Morris Town, in which I mentioned Colo. Scammells desire to quit the Office of Adjutant General. I had not, at that time,
                            his letter on the subject with me. I now inclose a Copy of it, in which his reasons for wishing to return to the line are
                            fully set forth. I find him still determined in his resolution, and I shall therefore, I hope, be excused for pressing
                            Congress to appoint a successor.
                        I have at length, thro’ a Channel on which I can depend, gained an account, as accurate as circumstances will
                            admit, of the embarkation which sailed from New York on the 20th ulto. It consisted of about sixteen hundred Men, and was
                            chiefly composed of detachments from the British—German—and provincial Corps. The Queens Rangers is said to be the only
                            intire Corps. Arnold commands, which, my informant says, gives disgust to many of the other Officers. The destination was
                            not reduced to a certainty, but from the preparations, and the Refugees who embarked in the fleet, it was generally
                            thought to be to the southward. I have the honor to be with very great Respect Your Excellency’s Most obt and hble Servt
                        
                            Go: Washington
                        
                        
                            P.S. Capt. Mitchell of the Jersey line has marched with a Company to releive Colo. Butler at
                            Wyoming.
                        

                    